******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  AMOS FINANCIAL, LLC v. UPENDRA B. PATEL
                (AC 35864)
                   Beach, Sheldon and Bishop, Js.
     Submitted on briefs April 21—officially released July 8, 2014

(Appeal from Superior Court, judicial district of New
Haven, Hon. William L. Hadden, Jr., judge trial referee.)
  Michael C. McMinn filed a brief for the appellant
(plaintiff).
                          Opinion

   PER CURIAM. The plaintiff, Amos Financial, LLC,
appeals from the judgment of the trial court rendered
in favor of the defendant, Upendra B. Patel, doing busi-
ness as Chapman’s Liquor. The plaintiff claims that the
court improperly (1) ruled that certain documents were
inadmissible under the business records exception to
the hearsay rule and (2) denied its motion to reargue
and/or vacate. We affirm the judgment of the trial court.
  The following is relevant to our resolution of this
appeal. In 2011, the plaintiff initiated this action claim-
ing that the defendant failed to pay the plaintiff and
thus breached the terms of a promissory note, which
the defendant had entered into with the plaintiff’s prede-
cessor in interest. A default judgment was entered
against the defendant for failure to comply with a court
order of discovery. The case proceeded to a hearing
in damages.
   At the hearing in damages, the affidavit of debt and
the promissory note were marked for identification.
The plaintiff sought to have those documents admitted
as full exhibits pursuant to the business records excep-
tion to the hearsay rule. The plaintiff, however, did not
produce anyone to testify that the documents met the
foundation required to introduce into evidence a busi-
ness record under General Statutes § 52-180. The defen-
dant objected to the admission of the documents as
full exhibits on the ground that there was no testimony
that the documents satisfied the requirements of the
business records exception. The plaintiff offered into
evidence an affidavit of attorney’s fees and copies of
various motions in the case, but did not call any wit-
nesses or offer any additional evidence as to the amount
of debt owed.
  In its memorandum of decision, rendered after the
parties had submitted memoranda of law on the issue,
the court agreed with defendant and concluded that
the documents were not admissible as business records
because the plaintiff had not presented a witness to
testify that the requirements of the business record
exception had been met. The court rendered judgment
in favor of the defendant. The court subsequently
denied a motion to reargue and/or vacate the court’s
ruling on the admissibility of the documents. This
appeal followed.
                             I
  The plaintiff claims that the court improperly con-
cluded that the affidavit of debt and the promissory
note were inadmissible as business records. It argues,
in essence, that the requirements for the admissibility
of the documents as business records had been met
and that there was no need for a witness to testify to
that effect. We disagree.
   ‘‘[T]he trial court has broad discretion in ruling on
the admissibility . . . of evidence. . . . The trial
court’s ruling on evidentiary matters will be overturned
only upon a showing of a clear abuse of the court’s
discretion.’’ (Internal quotation marks omitted.) Urich
v. Fish, 261 Conn. 575, 580, 804 A.2d 795 (2002). ‘‘To
be admissible under the business record exception to
the hearsay rule, a trial court judge must find that the
record satisfies each of the three conditions set forth
in . . . § 52-180.1 The court must determine, before
concluding that it is admissible, that the record was
made in the regular course of business, that it was the
regular course of business to make such a record, and
that it was made at the time of the act described in the
report, or within a reasonable time thereafter.’’ (Internal
quotation marks omitted.) Sowinski v. Sowinski, 72
Conn. App. 25, 31 n.1, 804 A.2d 872 (2002).
   In the circumstances of this case, no evidence was
produced to provide the necessary foundation for
admission of the document as a business record. ‘‘[T]o
qualify a document as a business record, the party offer-
ing the evidence must present a witness who testifies
that these three requirements [of § 52-180] have been
met.’’ (Internal quotation marks omitted.) Id.; see also
River Dock & Pile, Inc. v. O & G Industries, Inc., 219
Conn. 787, 794, 595 A.2d 839 (1991) (same). The court
did not err in determining that, as a result of the lack
of foundational testimony, the affidavit of debt and
promissory note did not satisfy the requirements of
§ 52-180.
    The plaintiff suggests that our rules of practice allow
for the production of documentary hearsay in hearings
in damages following defaults. It is true that where a
default has been entered for failure to appear in an
action claiming liquidated damages in an action on a
contract, the court may allow such hearsay evidence.
Practice Book § 17-25 (b). Subsection (c) of § 17-25,
however, specifically extends discretion to the court to
require testimony in court. This case did not, moreover,
proceed after a default for failure to appear, but rather
the default had been entered for failure to comply with
discovery procedures; the default was entered, then,
pursuant to Practice Book § 17-31. In such situations,
‘‘[the court] may render judgment in any contract action
where the damages are liquidated provided that the
plaintiff has made a motion for judgment and submitted
the affidavits and attachments specified in Section 17-
25 (b) (1).’’ (Emphasis added.) Practice Book § 17-33
(b). The word ‘‘may’’ allows for the exercise of discre-
tion; and, in any event, Practice Book § 17-33 (c) specifi-
cally prescribes the procedures to be followed if the
court should decide to require the taking of testimony.
Thus, the court did not err in requiring the foundation
to be established by traditionally admissible evidence.
                            II
  The plaintiff also claims that the court erred in deny-
ing its motion to reargue and/or vacate the order regard-
ing the admissibility of the documents. It argues that a
default judgment was entered against the defendant
and thus it was required to prove only damages. We
are not persuaded.
   ‘‘The standard of review for a court’s denial of a
motion to reargue is abuse of discretion.’’ (Internal quo-
tation marks omitted.) Spatta v. American Classic
Cars, LLC, 150 Conn. App. 20, 27, 90 A.3d 318 (2014).
The court permissibly determined that the plaintiff’s
evidence of debt—the affidavit of debt and the promis-
sory note—required additional foundation evidence.
After so deciding, the court rendered judgment in favor
of the defendant. For reasons stated in part I of this
opinion, the plaintiff has not demonstrated that the
court abused its discretion in denying its motion to
reargue and/or vacate.
      The judgment is affirmed.
  1
    General Statutes § 52-180 (a) sets forth the business records exception
to the hearsay rule as follows: ‘‘Any writing or record, whether in the form
of an entry in a book or otherwise, made as a memorandum or record of
any act, transaction, occurrence or event, shall be admissible as evidence
of the act, transaction, occurrence or event, if the trial judge finds that it
was made in the regular course of any business, and that it was the regular
course of the business to make the writing or record at the time of the act,
transaction, occurrence or event or within a reasonable time thereafter.’’
See also Conn. Code Evid. § 8-4.